Patterson, J.:
The plaintiff’s intestate, a lad seven years and eight months old, was killed by being run over by a car of the defendant on the after*597noon of the 6th of May, 1901. The accident happened on Third avenue in the borough of the Bronx, in the city of New York, at a point between One Hundred and Seventy-second and One Hundred and Seventy-third streets, on the easterly track of the defendant’s road. The decedent was playing with two other boys on the east sidewalk of Third avenue. The three lads started to run across the avenue, the two other boys running faster than the child who was killed. There was evidence to show that when the plaintiff’s intestate left the sidewalk, the car by which he was struck was somewhere between seventy and one hundred feet south of him and the car was proceeding rapidly, There was also evidence that when the first boy reached the track, the car was about fifty feet away; the second boy in line was a few feet behind the first and the plaintiff’s intestate some seven feet behind the second boy. The tendency of the plaintiff’s evidence was to establish that it was a clear bright day, and the boys were within sight of the motorman of the car, had he been looking, and that the motorman-was negligent, in view of the situation, of the boys, in not checking the speed of his car, or avoiding the accident when he plainly could have done so. The evidence on the part of the defendant was to the effect that the deceased did not approach the car from the east side of Third aven'ue, but from the west; that he had been riding behind a wagon and that he got off the wagon and ran in front of the car before the motorman could stop it. There was a great conflict of evidence on these two versions of the accident, but on that conflict the jury have found, upon sufficient evidence, that the plaintiff’s version was. the correct one.
It is contended by the defendant that the complaint should have been dismissed on the ground that the decedent or his parents were guilty of negligence contributing to the accident, and it is said that this case is not distinguishable from Weiss v. Met. St. Ry. Co. (33 App. Div. 221). There is nothing in the way of negligence which can be imputed to the parents of this child in allowing him to be upon the street unattended. He had been in the habit of going to school on Third avenue unattended for at least a year, and on the afternoon on which the accident occurred he was returning from school. But it is claimed that the proof establishes negligence of the child himself, he not having looked, or there being no evidence *598that he looked, for approaching cars before he left the sidewalk. It is said that an infant, whatever his age, is not excused from exer-. cising some care in approaching and passing known places of danger, and if he fails to exercise such care his negligence is to be imputed to his parents or guardian. But no more care and no more prudence is required of a child than such as would be expected from one of his age. Here the decedent and his two comrades were playing on 'the sidewalk. There was evidence from which the jury could infer that they were playing with the decedent’s cap. They were throwing it around, one to the other, and when the child was picked up his cap was found lying further down the avenue than the spot at which he was struck. One of the witnesses saw the little boys with the cap running towards the track, and the inference was fair that the deceased was running after it. It was for the jury to say, under all the circumstances of the case, whether the conduct of the child was such as to make him chargeable with contributory negligence, or whether he should have looked for an approaching car before he went in pursuit of his comrades.
The Weiss case is not an authority here. That case was largely influenced by a calculation of distances, but. under very different circumstances from those appearing here. There a child eight years and four months old, of ordinary intelligence, good eyesight and hearing, competent to take care of herself, was'observed twenty-one feet from the track on which she was killed, looking in the direction of an approaching car over one hundred feet away, with nothing to obstruct her view or prevent her seeing the car. The car had one hundred feet to travel and the child twenty-one feet to traverse. She was killed just as she stepped upon the first rail, or in the middle of ■the track. It was considered that it was as much negligence upon her- part, having observed the car, to walk into it, or directly in front of it, as it was negligence for the motorman not to stop or slow up his car so as to avoid contact' with her. Here the case is very different. In the Weiss case there was apparently knowledge of the situation and a deliberate act of the child in walking in front of the car. In this case, all the circumstances were for the jury. It is said in the Weiss case that if the child did not look for. an approaching car she should have done so, but that remark must be considered in- view of the particular facts of that case.
*599The learned trial judge left the subject fairly for the consideration of the jury. He instructed them that if they concluded that the lad was “ what the law designates as sui juris — that is, able to take care of himself,” that they must then consider whether he did take adequate care, for if he did not, his omission to do so would defeat his father’s claim; that it was expected and required of the child to exercise that care and caution that was common and usual in one of his age, and that it was for them, in determining whether or not the lad was careless, whether he did what was common and usual in one of his years. If he did, then he was not guilty; if he did not, he was careless, guilty of such negligence and his father could not recover in the action.
I think this was a proper submission and it was for the jury, on the whole case, to pronounce upon the conduct of this child.
I think the judgment and order appealed from should be affirmed, with costs.
Hatch and Laughlin, JJ., concurred; Van Brunt, P. J., and McLaughlin, J., dissented.